Case: 2:20-cv-01531-MHW-CMV Doc #: 4 Filed: 07/29/20 Page: 1 of 5 PAGEID #: 136




                      UNITED STATES DISTRICT COURT
                       SOUTHERN DISTRICT OF OHIO
                            EASTERN DIVISION

Virsna A. Sieng,
                                Case No. 2:20-cv-1531
      Petitioner,               Judge Michael H. Watson
                                Magistrate Judge Chelsey M. Vascura
      v.

Warden, Belmont
Correctional Institution,

      Respondent.

                             OPINION AND ORDER

      On April 1, 2020, the Magistrate Judge issued a Report and

Recommendation pursuant to Rule 4 of the Rules Governing Section 2254

Cases in the United States District Courts recommending that this action be

dismissed. ECF No. 2. Petitioner has filed an Objection to the Magistrate

Judge’s Report and Recommendation. ECF No. 3. Pursuant to 28 U.S.C.

§ 636(b), this Court has conducted a de novo review. For the reasons that

follow, Petitioner’s Objection, ECF No. 3, is OVERRULED. The Report and

Recommendation, ECF No. 2, is ADOPTED and AFFIRMED. This action is

hereby DISMISSED.

      The Court DECLINES to issue a certificate of appealability.

      Petitioner challenges his convictions after a jury trial in the Franklin County

Court of Common Pleas for possession of 100 grams or more of cocaine with a

firearm and major drug offender specification and having a weapon while under
Case: 2:20-cv-01531-MHW-CMV Doc #: 4 Filed: 07/29/20 Page: 2 of 5 PAGEID #: 137




disability. On December 14, 2017, the trial court imposed a term of fifteen years’

incarceration. The Ohio Tenth District Court of Appeals affirmed the trial court’s

judgment, and the Ohio Supreme Court declined to accept jurisdiction of the

appeal. Petitioner now asserts, as his sole ground for relief, that his convictions

violate the Fourth Amendment. The Magistrate Judge recommended dismissal

of this claim for failing to provide a basis for relief under the Stone v. Powell, 428

U.S. 465 (1976). Petitioner objects to that recommendation.

      Petitioner argues, as he did previously, that, like the petitioner in Riley v.

Gray, 674 F.2d 522, 525 (6th Cir. 1982), the state appellate court in this case

deprived him of a full and fair opportunity to litigate his Fourth Amendment claim

because it issued an unanticipated ruling without remanding the case to the trial

court for factual findings on the issue of his consent. The Court is not persuaded

by this argument.

       As discussed in the Report and Recommendation, “where the State has

provided an opportunity for full and fair litigation of a Fourth Amendment claim, a

state prisoner may not be granted federal habeas corpus relief on the ground that

evidence obtained in an unconstitutional search or seizure was introduced at his

trial.” Stone, 428 U.S. at 494. “[T]he state court need do no more than ‘take

cognizance of the constitutional claim and rule in light thereof.’” Riley, 674 F.2d

at 525. In other words, “[d]id the state courts permit the defendant to raise the

claim or not?” Good v. Berghuis, 729 F.3d 636, 640 (6th Cir. 2013). An

appellate court’s dismissal of a Fourth Amendment claim based on harmless

Case No. 2:20-cv-1531                                                      Page 2 of 5
Case: 2:20-cv-01531-MHW-CMV Doc #: 4 Filed: 07/29/20 Page: 3 of 5 PAGEID #: 138




error does not deprive a criminal defendant of a full and fair opportunity to litigate

his claim. See Wangler v. Sheldon, No. 3:13-cv-02598, 2015 WL 13730919, at

*12 (N.D. Ohio Oct. 19, 2015) (citing Moore v. Cowan, 560 F.2d 1298 (6th Cir.

1977); Griffin v. Rose, 546 F. Supp. 932, 934–35 (E.D. Tenn. Aug. 24, 1981).

“An opportunity for full and fair consideration ‘means an available avenue for the

prisoner to present his claim to the state courts’ and does not depend on the

‘adequacy of the procedure actually used to resolve that particular claim.’” Davis

v. Burt, No. 18-1515, 2015 WL 5821722, at *2 (6th Cir. Sept. 11, 2018) (citing

Good, 729 F.3d at 639)).

      In Riley, the state court of appeals found that there was no evidence
      that the petitioner had standing to challenge the search and therefore
      the state court of appeals concluded that it was unable to rule on the
      merits of the petitioner’s Fourth Amendment claim and did not remand
      the matter to the trial court to allow the petitioner to establish standing.
      Riley, 674 F.2d at 526-528. The Sixth Circuit concluded that the state
      court of appeals’ sua sponte determination regarding standing and
      failure to remand to the trial court resulted in a situation where the
      petitioner, through no fault of his own, was deprived of an opportunity
      to fully litigate his claim and prevented the state court from considering
      the merits of the claim. Id. at 527; see also Matthew v. Foltz, 786 F.2d
      1165 (6th Cir. 1986) (Table) (noting that, in Riley, there had been no
      briefing on the standing issue because the petitioner had relied on a
      rule of law that the appellate court refused to apply, and thus, the
      “appellate court created a situation in which the substantive fourth
      amendment claim was not considered”).

Wangler v. Sheldon, 2015 WL 13730919, at *11.

      Here, Petitioner plainly availed himself of the opportunity to litigate his

Fourth Amendment claim in state court. Unlike the petitioner in Riley, the state

appellate court did not refuse to address the merits of his claim. Petitioner


Case No. 2:20-cv-1531                                                        Page 3 of 5
Case: 2:20-cv-01531-MHW-CMV Doc #: 4 Filed: 07/29/20 Page: 4 of 5 PAGEID #: 139




thereafter appealed the appellate court’s ruling to the Ohio Supreme Court where

he had the opportunity to make the same arguments he raises in these

proceedings. Stone requires no more.

      For these reasons, and for the reasons detailed in the Magistrate Judge’s

Report and Recommendation, Petitioner’s Objection, ECF No. 3, is OVERRULED.

The Report and Recommendation, ECF No. 2, is ADOPTED and AFFIRMED.

This action is hereby DISMISSED.

      Pursuant to Rule 11 of the Rules Governing Section 2254 Cases in the

United States District Courts, the Court now considers whether to issue a

certificate of appealability. See 28 U.S.C. § 2253(c)(1) (requiring a habeas

petitioner to obtain a certificate of appealability in order to appeal).

      When a claim has been denied on the merits, a certificate of appealability

may issue only if the petitioner “has made a substantial showing of the denial of a

constitutional right.” 28 U.S.C. § 2253(c)(2). To make a substantial showing of

the denial of a constitutional right, a petitioner must show “that reasonable jurists

could debate whether (or, for that matter, agree that) the petition should have

been resolved in a different manner or that the issues presented were ‘adequate

to deserve encouragement to proceed further.’” Slack v. McDaniel, 529 U.S.

473, 484 (2000) (quoting Barefoot v. Estelle, 463 U.S. 880, 893, n.4 (1983)).

When a claim has been denied on procedural grounds, a certificate of

appealability may issue if the petitioner establishes that jurists of reason would

find it debatable whether the petition states a valid claim of the denial of a

Case No. 2:20-cv-1531                                                      Page 4 of 5
Case: 2:20-cv-01531-MHW-CMV Doc #: 4 Filed: 07/29/20 Page: 5 of 5 PAGEID #: 140




constitutional right and that jurists of reason would find it debatable whether the

district court was correct in its procedural ruling. Id.

      The Court is not persuaded that reasonable jurists would debate the

dismissal of this action as failing to provide a basis for relief. The Court therefore

DECLINES to issue a certificate of appealability.

      The Court certifies that the appeal would not be in good faith and that an

application to proceed in forma pauperis on appeal should be DENIED.

      IT IS SO ORDERED.



                                        /s/ Michael H. Watson_____________
                                        MICHAEL H. WATSON, JUDGE
                                        UNITED STATES DISTRICT COURT




Case No. 2:20-cv-1531                                                      Page 5 of 5
